DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Trademarks
The use of  trade names, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the metes and bounds of the “non-reactive film forming resin” are indeterminate in scope.  In this regard, the “Vitel” resin per specification (Table 1) is not identified. 

In claim 5, it is unclear how the reaction product of gamma-mercaptopropyltrimethoxysilane and hexamethylene diisocyanate distinguishes over the polyisocyanate prepolymer per claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0101455 (Burckhardt ‘455) in view of US 2010/0048770 (Burckhardt ‘770) and US 4,677,180 (Schmitt).
Burckhardt ‘455 discloses storage-stable compositions comprising:
a) an aldimine (meets Applicants’ aldimine);
 b) an isocyanate-terminated polyurethane polymer (meets Applicants’ polyisocyanate prepolymer);
c) an oxazolidine (meets Applicants’ oxazolidine-containing compound); 
d) an organoalkoxysilane (meets Applicants’ alkoxysilane); and
e) a catalyst (meets Applicants’ catalyst),
wherein the isocyanate groups may be blocked by a malonic ester [0229] to improve the storage stability and the composition may further comprise additional constituents such as solvents inclusive of acetone, methyl ethyl ketone and malonates [0308] and non-reactive polymers [0241] (e.g., abstract, [0229], [0239], [0241-0242], [0308], Tables 3 and 5, claims). 
In essence, the exemplified compositions of Burckhardt ‘455 (Tables 3 and 5) differ from the present claims in the absence of i) an acetone and/or methyl ethyl ketone solvent, ii) a non-reactive film forming resin and iii) diethyl malonate.  Burckhardt ‘455, however, clearly discloses that the compositions may further comprise at least one solvent [0308] inclusive of acetone, methyl ethyl ketone (meets Applicants’ solvent) and malonates (embraces Applicants’ diethyl malonate) and non-reactive polymers [0241] (meets Applicants’ non-reactive film forming resin).  In this regard, the malonates disclosed by Burckhardt ‘455 implicitly include diethyl malonate as per such being a well-known malonate solvent for similar-such compositions per Burckhardt ‘770 [0070].  Accordingly, it would have been obvious to one having ordinary skill in the art to further incorporate into the exemplified compositions of Burckhardt ‘455 i) an acetone and/or methyl ethyl ketone solvent, ii) a diethyl malonate solvent and iii) a non-reactive polymer for their expected additive effects and with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  In the alternative, given that diethyl malonate is a preferred malonate blocking agent for polyisocyanate components of similar-such storage-stable compositions per Schmitt (e.g., abstract, C3:66-68), it would have been obvious to one having ordinary skill in the art to use a diethyl malonate-blocked polyisocyanate as the polyisocyanate blocked by a malonic ester disclosed by Burckhardt ‘445 [0229] for its expected additive storage-stability effect.  It is noted that the compositions exemplified by Burckhardt ‘455 are free of a diglycidyl ether of bisphenol A.
 	As to claim 2, the compositions exemplified by Burckhardt ‘455  are free of carbon black.
As to claim 3,  Burckhardt ‘445 prefers aldimines per formula (Ib) [0055] wherein t is 2 (i.e., dialdimines).
 As to claim 4, it is within the purview of the inventive disclosure of Burckhardt ‘455 [0272] to use aldimines derived from polyetheramines [0388] and benzaldehyde [0098] with the reasonable expectation of success. Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 5, Burckhardt ‘455 [0252] discloses the use of isocyanato-silanes as viable adhesion promoters, which implicitly suggest any conventionally-known isocyanate-silane inclusive of that presently claimed to one having ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765